DETAILED ACTION
Claims 1-20 are pending examination in this Office action.
Claims 1, 12 and 15 are independent.
This Office action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM  REJECTIONS - 35 U.S.C. §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the ideas of dividing a field of interest to be irrigated plurality of portions.  Under its broadest reasonable interpretation, this concept can be performed mentally or by a human with pen and paper.  Consequently, the claims fall within the mental processes group of abstract ideas.
Specifically, independent claim1  recites:  determining a path of travel for a steering tower of the ancillary span; defining a plurality of sectors and a plurality of zones within a portion of the field to be irrigated by the ancillary span, the portion of the field-of-interest corresponding to the path of travel; defining a plurality of sections within the portion of the field-of-interest to be irrigated by the ancillary span, each of the plurality of sections corresponding to one of the plurality of sectors and one of the plurality of zones; calculating an 
This judicial exception is not integrated into a practical application. Independent claim 1 further recites determining optimal water capacity for portions of a field-of- interest to be irrigated by an ancillary span of an irrigation system, the irrigation system having a central pivot point about which a primary irrigation pipeline swivels and having a hinge point at which the ancillary span is coupled with the primary irrigation pipeline.  The limitations for determining optimal water capacity merely amount to insignificant extra-solution activity and do not serve to integrate the abstract idea into a practical application.  See MPEP 2106.05(g). Furthermore, recites determining optimal water capacity for portions of a field-of- interest to be irrigated is merely a statement of intended use and is not sufficient to integrate the judicial exception into a practical application.  The limitations limiting the invention to irrigation system merely  serve to restrict the field of use of the invention rather than integrating the judicial exception into a practical application.  See MPEP 2106.05(h).
The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  As noted above, the limitations directed to the irrigation system itself is no more than restriction of the invention to a particular field.  See MPEP 2106.05(h). Additionally, the recitation of hardware structures including performing irrigation by an ancillary span of an irrigation system, the irrigation system having a central pivot point about which a primary irrigation pipeline swivels and having a hinge point at which the ancillary span 
Independent claim 12 recites determining a path of travel for a steering  tower of an ancillary span of an irrigation system,  this concept may be performed mentally.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Specifically, claim 12 recites: defining a boundary of a field-of-interest via geospatial mapping; based, at least in part, on the defined boundary, determining optimal placement of the central pivot point so as to maximize a portion of the field-of- interest capable of being irrigated by the primary irrigation pipeline;  based, at least in part, on the defined boundary and the determined optimal placement of the central pivot point, selecting one or more spans for the primary irrigation pipeline; based, at least in part, on the defined boundary and a location, relative to the central pivot point, of an outer end point of a last span of the primary irrigation pipeline, selecting the ancillary span for coupling with the primary irrigation pipeline at the hinge point so as to optimize water capacity for portions of the field-of-interest that are not capable of being irrigated by the primary irrigation pipeline; and determining the path of travel for the steering tower of the ancillary span based, at least in part, on the selected ancillary span and a location of the steering tower relative to a length of the ancillary span.  All of these limitations may be performed mentally or by a human with pen and paper.

This judicial exception is not integrated into a practical application.  The claim additionally recites an irrigation system having a central pivot point about which a primary irrigation pipeline swivels and having a hinge point at which the ancillary span is coupled with the primary irrigation pipeline.  These limitations merely recite a generic center pivot irrigation system and are not significantly more than the abstract idea because it amounts to merely applying the judicial exception using a generic center pivot irrigation system.  See MPEP 2106.05(f).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the generic configuration of the center pivot irrigation system amounts to mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Independent claim 15 recites a method for determining optimal water capacity for portions of a field- of-interest to be irrigated  This concept may be performed mentally.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Specifically, claim 15 recites:  determining a path of travel for a steering tower of the ancillary span based upon a distance of the steering tower from the central pivot point and an angle of the ancillary span relative to the primary irrigation pipeline; defining each of a plurality of sectors within a portion of the field to be irrigated by the ancillary span based upon a 
All of these limitations, under its broadest reasonable interpretation, may be performed mentally.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim additionally recites irrigation by an ancillary span of an irrigation system, the irrigation system having a central pivot point about which a primary irrigation pipeline swivels and having a hinge point at which the ancillary span is coupled with the primary irrigation pipeline.  
 These limitations merely recite a generic center pivot irrigation system and are not significantly more than the abstract idea because it amounts to merely applying the judicial exception using a generic center pivot irrigation system.  See MPEP 2106.05(f).


Dependent claim 2  further recites wherein determining the path of travel for the steering tower of the ancillary span comprises determining the path of travel based upon a distance of the steering tower from the central pivot point and an angle of the ancillary span relative to the primary irrigation pipeline.  This limitation may be performed mentally and forms part of the judicial exception.  The claim lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.

Dependent claims 4, 13 and 17 further recite wherein defining the boundary of the field-of- interest via geospatial mapping comprises defining the boundary of the field-of-interest utilizing a global positioning system that outputs a file containing a plurality of coordinates that correspond to the boundary of the field-of-interest.  The use of a GPS system that outputs a file containing a plurality of coordinates that correspond to the boundary of the field-of-interest is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.  The inclusion of a GPS system merely amounts to 
Dependent claims 5, 14 and 18 further recite wherein the path of travel for the steering tower of the ancillary span comprises a file containing a plurality of polar coordinates that correlate the location of the steering tower to the central pivot point as the steering tower traverses the path of travel.  Storing information in a file is well-understood routine, conventional activity and does not serve to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  See MPEP 2106.05(d)(ii) Examples (i and iv).
Dependent claim 6, further recites wherein defining a plurality of sectors within the portion of the field-of-interest to be irrigated by the ancillary span comprises defining each of the plurality of sectors based upon a beginning angle and an ending angle corresponding to the central pivot point.  This limitation may be performed mentally and forms part of the judicial exception.  The claim lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.
Dependent claim 7, further recites wherein defining a plurality of zones within the portion of the field-of-interest to be irrigated by the ancillary span comprises defining each of the plurality of zones based upon a beginning distance and an ending distance corresponding to the central pivot point. This limitation may be performed mentally and forms part of the judicial exception.  The claim lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.

Dependent claim 9 further recites wherein the area of each of the plurality of sections is calculated utilizing a shoelace algorithm or a method similar to the shoelace algorithm.
This limitation is directed to a mathematical concept and forms part of the judicial exception.  The claim lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.
Dependent claim 10 further recites wherein the area factor for each section of the plurality of sections is calculated by dividing the area calculated for each of the plurality of sections by the area of the largest magnitude identified for the zone of the plurality of zones that corresponds to each section.  This limitation is directed to a mathematical concept and forms part of the judicial exception.  The claim lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.

This limitation may be performed mentally and forms part of the judicial exception.  The claim lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.

Examiner notes that claims 11 and 20 recite wherein a portion of the ancillary span corresponding to one zone of the plurality of zones comprises one or more sprinkler nozzles, and wherein water capacity for at least a portion of the one or more sprinkler nozzles is adjusted based upon an area factor associated with a section corresponding to the one zone of the plurality of zones.  This limitation includes making adjustments to water capacity for at least a portion of the one or more sprinkler nozzles is adjusted based upon an area factor associated with a section corresponding to the one zone of the plurality of zones.  This limitation amounts to significantly more than the abstract idea itself.  Consequently, claims 11 and 20 are eligible.


Allowable Subject Matter
Claims 11 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-20 are allowable over the prior art since when reading the claims in light of the specification, as per MPEP §2111.01, none of the references of record alone or in combination discloses or suggests the combination of limitations specified in the independent claims.

Specifically, the closest prior art includes:

Whalley, et al. (US Patent Publication 2017/0156273 A1), teaches a center pivot irrigation system adapted for more uniform application of water. The system includes a pivot sprinkler arm with a first set of spaced apart nozzles. The system includes a first set of control valves each provided on the pivot sprinkler arm upstream of a nozzle. The irrigation system includes a corner sprinkler arm pivotally coupled to an end of the pivot sprinkler arm. The corner sprinkler arm includes a second set of spaced apart nozzles and a second set of control valves each provided upstream of a nozzle. The irrigation system includes a controller transmitting control signals to the first and second sets of control valves to open and close in a pattern defined by a valve pulsing pattern for the pivot sprinkler arm and a valve pulsing pattern for the corner sprinkler arm, whereby input water is applied in a uniform manner under the corner sprinkler arm [0015].

Choat, et al. (US Patent Publication 2004/0232261 A1), teaches another flow control method center pivot irrigation machine at enables a self-propelled irrigation machine to apply varying amounts of fluid as might be required to suitably treat the surface area affected by each of the individual fluid application devices thereon [0022-0031]


Zhu, et al. (US Patent Publication 2018/0169684 A1), teaches a fluid control method for a center pivot irrigation system and specifically teaches dividing an area into sections to determine an application rate for a treated surface area [0028] [Fig 3].
.

However, none of the references taken individually or in combination teaches the combination of limitations found in the independent claims.  Specifically the cited references do not teach “determining a path of travel for a steering tower of the ancillary span; defining a plurality of sectors and a plurality of zones within a portion of the field to be irrigated by the ancillary span, the portion of the field-of-interest corresponding to the path of travel; defining a plurality of sections within the portion of the field-of-interest to be irrigated by the ancillary span, each of the plurality of sections corresponding to one of the plurality of sectors and one of the plurality of zones; calculating an area for each of the plurality of sections; identifying a section in each of the plurality of zones that has an area of the largest magnitude; and calculating an area factor for each section of the plurality of sections based, at least in part, upon the area of the largest magnitude identified for the one of the plurality of zones that corresponds to each section”, when considered in view of the other limitations of the independent claim 1.



Similarly, the cited references do not teach determining a path of travel for a steering tower of the ancillary span based upon a distance of the steering tower from the central pivot point and an angle of the ancillary span relative to the primary irrigation pipeline; defining each of a plurality of sectors within a portion of the field to be irrigated by the ancillary span based upon a beginning angle and an ending angle corresponding to the central pivot point, the portion of the field-of interest corresponding to the path of travel; defining each of a plurality of zones within a portion of the field to be irrigated by the ancillary span based upon a beginning distance and an ending distance corresponding to the central pivot point; defining a plurality of sections within the portion of the field-of-interest to be irrigated by the ancillary span, each of the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        25 February 2022